Citation Nr: 0835498	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-38 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an annual clothing allowance.


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to March 
1950 in the Army and from April 1951 to December 1954 in the 
Marine Corps.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2005 decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) that denied the 
benefit sought on appeal.

The veteran had requested a Video Conference hearing with the 
Board.  After rescheduling this hearing, the veteran failed 
to report.  His request for a hearing will thus be considered 
to have been withdrawn.  See 38 C.F.R. § 20.702(d) (2007).


FINDINGS OF FACT

The veteran has no service-connected disabilities for which 
he wears a prosthetic or orthopedic appliance.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
have not been met.  38 U.S.C.A. § 1162 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.810 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In March 2006, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  This letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as records in the custody of a Federal department or 
agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send medical 
records substantiating his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  

The Board finds that the content of this letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

The Board does note that the VCAA notice in this case was 
sent after the initial decision denying his claim; this 
timing error must be presumed to be error.  See Sanders.  
However, the Board has concluded that the presumption of any 
prejudice resulting from this error has been rebutted.  The 
file indicates that the essential fairness of the 
adjudication has not been affected, particularly since there 
is every indication in the record that the veteran had actual 
knowledge of what was needed to substantiate his claim.  This 
was provided in the November 2005 statement of the case 
(SOC), which included the statutes and regulations that 
pertained to his claim.  Therefore, a reasonable person would 
have understood what was needed to substantiate his claim.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Since the claim herein is being 
denied, such matters are moot.

II.  Applicable laws and regulations and factual analysis

The veteran has asserted that he is entitled to an annual 
clothing allowance because he now wears a back brace and a 
urinary pouch due to what he stated was a service-connected 
disorder, and that the appliance causes damage to his 
clothing.

A veteran is entitled to a clothing allowance if he: (1) 
because of a service-connected disability, wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that tends to wear out or tear his clothing; or (2) uses 
medication that a physician has prescribed for a skin 
condition due to a service-connected disability that causes 
irreparable damage to the veteran's outer garments.  
38 U.S.C.A. § 1162 (West 2002 & Supp.2007); 38 C.F.R. 
§ 3.810(a) (2007).

The pertinent regulation requires either that a medical 
report disclose that the veteran wears or uses certain 
prosthetic or orthopedic appliances that tend to wear or tear 
clothing because of a service-connected disability, that the 
Chief Medical Director or his designee certifies that because 
of such disability a prosthetic or orthopedic device is worn 
or used that tends to wear or tear on the veteran's clothing, 
or that because of the use of a physician-prescribed 
medication for a skin condition that is due to a service-
connected disability, irreparable damage is done to the 
veteran's outer garments.  38 C.F.R. § 3.810(a)(1) & (2) 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims (CAVC) held that a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  
CAVC also stated that, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

While the veteran stated on his claim that he wears a back 
brace and a urinary pouch due to a service-connected disorder 
that causes damage to his clothing, the claims file does not 
contain any evidence that the veteran has any service-
connected disorders, to include any back disability.  
Therefore, despite the veteran's statements, there is no 
competent evidence of record which demonstrates that he has a 
service-connected disorder that requires the use of a 
prosthetic or orthopedic appliance, including a wheelchair, 
that wears or tears his clothing.  There is also no medical 
evidence of record that he wears any devices as the result of 
a service-connected disorder that causes irreparable clothing 
damage.  Because there is no indication that he wears or uses 
a prosthetic or orthopedic device because of a service-
connected disability, there is no need to obtain 
certification from the Chief Medical Director or a designee 
that the device causes such damage.  The veteran does use a 
back brace and a urinary pouch; however, applicable law 
requires that the use of the prosthetic and orthopedic 
devices be due to a service-connected disability.  See 
38 C.F.R. § 3.810.  As a consequence, the Board finds that 
the veteran is not entitled to an annual clothing allowance, 
and the benefit-of-the-doubt doctrine is not for application.  
See Gilbert.  


ORDER

Entitlement to an annual clothing allowance is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


